Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-11 are pending.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention due to “the auxiliary brackets” and “elastic-piece brackets” lacking proper antecedent basis.  This is a result of the fact claim 10 depended on claim 1 and 3 originally with claim 3 being the claim that establishes the auxiliary brackets and elastic piece brackets so when the dependency of claim 10 was changed to only depend from claim 1, the antecedent basis for the auxiliary brackets an elastic piece brackets in claim 10 was removed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Korikawa (U.S. 2006/0130085).  Korikawa discloses a device for fixing a hard disk, arranged in a case and configured to install a plurality of hard disks 20 at one time (figure 3), wherein the device comprises fixing brackets 3 or 23B and an elastic support member 7A,16, the elastic support member is arranged between two adjacent fixing brackets (figure 4), the number of the fixing brackets is even in that there are 2 for a particular hard disk, the fixing brackets are arranged in symmetry (figure 4), and the hard disk is placed between the elastic support member and a corresponding fixing bracket in that the hard disk is between, for example) the left elastic support members 16 as seen in figure 4 and the fixing bracket 3 or 23B to the right as shown in figure 4.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al (U.S. 9,105,309).  Li discloses a device for fixing a hard disk, arranged in a case and configured to install a plurality of hard disks 90 at one time (figure 1A), wherein the device comprises fixing brackets 13 and an elastic support member 16, the elastic support member is arranged .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Korikawa or Li et al, in view of Hirano et al (U.S. 2015/0359115).  Korikawa and Li do not expressly disclose forming shock absorbing rubber sheets on the fixing brackets, auxiliary brackets, or elastic piece brackets.
Hirano discloses a device for mounting multiple hard drives that utilizes multiple components and layers 128,130,230 for shock absorbing functionality.
It would have been obvious prior to the effective filing date of the claimed invention to one of ordinary skill in the art to form shock absorbing rubber sheets on the various brackets of .

Allowable Subject Matter
Claims 3-9 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERSON A EVANS whose telephone number is (571) 272-7574.  The examiner can normally be reached on Mon-Fri 10am-6pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFERSON A EVANS/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        Friday, September 10, 2021